Citation Nr: 1518270	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a degenerative joint disease (DJD) of the lumbar spine (low back disability).

2.  Entitlement to an evaluation in excess of 10 percent for status-post meniscectomies left knee, with DJD (left knee disability).

3.  Entitlement to an evaluation in excess of 10 percent for status-post meniscectomies right knee, with DJD (right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's lumbar spine and bilateral knee disabilities.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

In May 2014, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the matter of TDIU was adjudicated by the RO in December 2014 and a notice of disagreement was filed.  A statement of the case has not been issued, but the Board notes that the matter is being developed at the RO.  In light of this, the Board finds that adjudication at the appellate level would be inappropriate and premature.  See 38 U.S.C.A. § 7104 (West 2014).  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and combined range of motion greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not demonstrated 

2.  The Veteran's left knee disability is manifested by arthritis with some limitation of motion at no worse than 0 to 80 degrees.

3.  From March 31, 2010 through July 11, 2013, slight left knee instability is shown.

3.  The Veteran's right knee disability is manifested by arthritis with some limitation of motion at no worse than -5 to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5010 (2014).

3.  From March 31, 2010 through July 11, 2013, the criteria for a separate 10 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO provided the Veteran with the requisite notice in February 2007, prior to the initial April 2007 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service VA and private treatment records have been obtained.  Social Security Administration records have also been obtained.  Pursuant to the Board Remand, the Veteran's disabilities were medically evaluated in May 2014.  The examination reports have been reviewed and found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in June 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2014).

III.  Low back disability

A.  Rating Criteria

The Veteran's low back disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  

Under the general rating formula for diseases and injuries of the spine (General Rating Formula), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the IVDS Rating Formula, a 10 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

B.  Relevant Facts

An April 2007 rating decision granted service connection for a low back disability and assigned a 10 percent evaluation.  The Veteran submitted a claim for increased rating on February 22, 2010.  Therefore, the Board will consider any evidence of record since February 2009.

On March 2010 VA Contract (QTC) examination, the Veteran endorsed limitation in walking, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He also endorsed bladder problems, characterized by urinary frequency and incontinence, managed with Terazosin.  However, the examiner considered these complaints incidental and not a residual of his spine disability.  The Veteran reported being prescribed 7 days of bed rest by a physician in February 2010.   Physical examination revealed a normal posture and unsteady walk.  There was no evidence of radiating pain, muscle spasm, or guarding of movement.  There was tenderness to palpation over the lumbar spine.  Muscle tone was normal.  Straight leg raising was negative.  ROM testing revealed flexion to 90 degrees, with pain beginning at 60 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 25 degrees, with pain beginning at 20 degrees; left lateral flexion to 20 degrees, with pain beginning at 15 degrees; right and left rotation each to 30 degrees, with no additional limitation due to pain.  Repetitive testing was possible without additional degree of limitation.

VA treatment records dated August 2010 through January 2013 indicate continuing complaints of back pain.  In August 2010, examination showed mild lumbosacral spine tenderness.  Straight leg raising test was negative, and gait was normal.  In October 2011, ROM testing showed flexion within full limits; his combined ROM was limited to 165 degrees.  In November 2012, examination revealed tenderness to palpation of the lower spine.  In January 2013, the Veteran had core weakness, lordotic posture and poor flexibility.   Pain was non-radicular in nature.  Flexion was limited by 30 percent, or to 63 degrees; extension, rotation, and side bending were within full limits.

During the June 2013 Board hearing, the Veteran testified that he felt a tingling and locking in the left side of his back if he lays down.

On June 25, 2014 VA examination, the Veteran did not report flare-ups.  Forward flexion was to 90 degrees, with no objective evidence of painful motion.  The combined ROM was to 240 degrees.  The Veteran did not have additional limitation in ROM of the spine following repetitive-use testing.  He did not have any functional loss and/or functional impairment of the spine.  He did not have localized tenderness or pain to palpation of the spine, muscle spasm resulting in an abnormal gait or abnormal spinal contour.  Muscle strength, reflex and sensory examinations were normal.  Straight leg raising was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities.  He did not have IVDS.  

C.  Analysis

The Board finds that a rating in excess of the Veteran's currently assigned 10 percent evaluation under DC 5242 for low back disability is not warranted during any time in the appeal period.

Multiple clinical evaluations over a lengthy period suggest that the Veteran does not meet the diminished range-of-motion criteria for forward flexion or combined range of motion in the additional planes, even considering functional impairment from pain.  The Board notes the March 2010 finding that pain in forward flexion began at 60 degrees.  However, the Veteran also exhibited repetitive motion to 90 degrees with no additional limitation in function demonstrated.  This, along with the multiple clinical findings above which suggest even greater  remaining function for the lumbar spine, demonstrate that an increased rating based upon limitation of flexion is not warranted.

The Board has considered whether muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been demonstrated.  38 C.F.R. § 4.71a , DC 5242.  Although the Veteran has reported muscle spasms, clinical findings revealed no objective evidence of muscle spasm or guarding.  Moreover, it is not demonstrated that these reported muscle spasms caused an abnormal gait or spinal contour.  Multiple clinical reports suggest a normal gait.  Accordingly, the weight of the evidence is against assigning a 20 percent rating based upon muscle spasm or guarding severe enough to cause an altered gait or spinal contour abnormality. 

The Board has also considered whether the Veteran's low back disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The medical evidence of record does not note a diagnosis of IVDS.  Even if IVDS were diagnosed, the Veteran has only reported one week of bed rest prescribed by a physician in February 2010, which would only warrant a 10 percent evaluation.  Hence, the Board finds that a higher rating under the rating for IVDS based on incapacitating episodes is not warranted.

With regard to neurologic abnormalities, the Veteran reported paresthesias, numbness, and bladder frequency and incontinence on March 2010 examination.  However, the March 2010 VA examiner noted that muscle tone was normal, straight leg raising was negative, and there was no other evidence of radiating pain.  Further, the examiner found that bladder frequency and incontinence was not secondary to the low back disability.  The remainder of the Veteran's medical records is negative for symptoms of neurological abnormalities.  Accordingly, the Board finds that a separate compensable rating based on associated neurological abnormalities is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability. 

The Board has considered the testimony and statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms have worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran reports his low back disability causes difficulties with standing and sitting.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca, 8 Vet. App. at 206 in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


IV.  Left and right knee disabilities

A.  Criteria

The Veteran's right and left knee disabilities are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5259-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260. 

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261.

For purposes of this decision, the Board notes that normal ROM for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  A higher rating is not available under this diagnostic code.

Under DC 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code requires severe recurrent subluxation or lateral instability.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, DC 5256, 5262, 5263.

B.  Relevant Facts

The Veteran has been service-connected for a left knee disability since March 1980, and had been assigned a 10 percent evaluation since April 1999.  In October 2006, the Veteran submitted claims for increased rating for his left knee and service connection for his right knee.  An April 2007 rating decision continued the 10 percent evaluation for the left knee, and granted service connection for the right knee and assigned a 10 percent evaluation.  The Veteran submitted increased rating claims for the left knee in June 2007 and the right knee in February 2010.  Accordingly, the Board will consider evidence pertaining to the left knee since June 2006, and the right knee since February 2009.

Turning to the relevant evidence of record, a February 2007 VA examination report noted flexion of the left knee limited to 120 degrees.  The left knee had more stiffness than the right knee.  There was no active warmth or erythema, minimal palpable tenderness, and mild crepitus while actively extending the left knee.  The Veteran reported fatigue, pain, and decreased endurance when repetitively flexing the left knee.  The examiner diagnosed DJD left knee secondary to osteoarthritis left knee.

A March 2007 VA x-ray showed absence of lateral meniscus, surgically removed most likely; effusion; thickened suprapatellar plica and retinaculum; and  chrondomalacia involving lateral femoral condyle and lateral tibial plateau.

An August 2007 VA treatment record notes that the Veteran reported increased pain, decreased ROM, and stiffness upon waking.  Flexion was to 80 degrees.  Strength testing was normal.  Sensation was intact.

An October 2007 VA treatment record indicates that the Veteran underwent a steroid injection with no improvement.  He reported that his knee was locking and pain was interfering with his job.  On examination, there was crepitus, no significant effusion, and no instability.  ROM testing revealed extension to 0 degrees and flexion to 120 degrees.  The examiner recommended a left knee arthroscopy for internal derangement.  

A September 2008 VA treatment record noted that the Veteran exhibited an antalgic gait.  Moderate swelling was present over the left knee with crepitus.  Muscle strength in the left lower extremities was noted to be weak as compared to the right.  Reflexes were normal.  Left knee flexion was limited to 95 degrees; extension was limited to 0 degrees.

Private treatment records dated November 2008 to April 2009 note continuing complaints of left knee pain.  The Veteran occasionally reported throbbing, aching, popping, clicking, and grinding.  He often exhibited an antalgic gait and tenderness to the left patella.  Flexion was limited to no less than 100 degrees and extension was limited to 0 degrees with pain/discomfort and crepitus noted.  Reflexes were normal.  Knee instability was not indicated.

A May 2009 Social Security Administration determination noted that the Veteran was disabled by primary diagnosis of chronic left knee pain and arthritis.

On March 2010 QTC examination of the right knee, the Veteran endorsed weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and sharp pain.  He also described tingling, burning, and aching.  He denied heat, redness, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran experienced flare-ups 2 times per day, each lasting for 5 hours, at a level of 8 out of 10.  Flare-ups were precipitated by physical activity and relieved by Tramadol and Naproxen.  During flare-ups he experienced functional impairment in walking, bending, squatting, crawling, standing, climbing.

Examination of both knees showed tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage, subluxation, locking pain, genu recurvatum or crepitus.  Right knee flexion was to 130 degrees, with pain beginning at 120 degrees.  Right knee extension was to -5 degrees, with pain beginning at -8 degrees.  Left knee flexion was to 90 degrees, with pain beginning at 80 degrees.  Left knee extension was to 0 degrees, with pain beginning at -5 degrees.  Repetitive ROM was possible in both knees without additional degree of limitation.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with slight instability.  

VA treatment records dated August 2010 to May 2011 note continuing complaints of left knee pain.  Examinations revealed left knee crepitus and pain with movement.  There was moderate effusion, no redness or warmth.  In May 2011, ROM testing revealed flexion limited to 110 degrees.

An August 2011 VA treatment record notes a complaint of left knee pain with clicking and locking of significant duration which caused him to fall recently.  His pain level was a 4 out of 10 at rest, and increased with activity.  Active and passive ROM was equal.  Right knee was slightly restricted in extension, restricted to approximately 45 degrees in flexion.  Throughout flexion, the Veteran had marked crepitus.  There was no significant pain to palpation nor was swelling present.

On February 16, 2012, the Veteran underwent a right knee meniscus repair.

During an April 2012 physical therapy consultation, the Veteran reported bilateral knee pain left greater than right, and giving out of the left knee.  ROM of the right knee revealed flexion to 90 degrees and extension to 0 degrees in brace.  Muscle strength testing revealed active movement against some resistance of the quadriceps and hamstrings.  Functional weakness was noted as mostly to pain.  There was mild tenderness over the medial/lateral aspect of the right knee.  Edema was intermittent.

During a May 2012 VA orthopedic surgery consultation, the Veteran reported that his right knee had somewhat improved after surgery but not fully recovered.  He used a cane.  ROM of the right knee was to 0 degrees of extension and 90 degrees of flexion in brace.

A June 2012 rating decision assigned a temporary total evaluation because of the Veteran's right knee surgery from February 17, 2012 to March 31, 2012.

On July 2012 VA orthopedic surgery follow up, the Veteran reported his right knee was getting stronger.  He had aches and pain with cold weather.  The Veteran denied knee locking or night time pain.  On examination of the right knee, there was no effusion, no area of tenderness, good quadriceps strength, and no pain with patella motion.  ROM was intact.

An October 2012 primary care note indicated a complaint of bilateral knee pain, locking and aching.  The Veteran had full ROM with bilateral crepitus.

During the June 2013 Board hearing, the Veteran testified that his knees locked up after laying for any extended period of time.  He also stated that his knees give out "all the time."  He wore 2 full extended knee braces every day.

During a July 12, 2013 orthopedic surgery consultation, the Veteran reported bilateral knee pain.  He also endorsed locking of the knees when lying down which woke him from sleep.  Flexion was to 95 degrees in the left knee and 90 degrees in the right knee.  Crepitus was felt bilaterally.  Muscle strength testing was normal.  There was tenderness to palpation along the medial joint lines.  There was no medial or lateral joint laxity.

On May 2014 VA examination, the Veteran reported chronic pain, pain with ambulation, and bilateral swelling.  He reported taking Vicodin, Tramadol and Naproxen that helped some.  He denied locking or instability.  He had fallen due to pain.  The Veteran denied flare-ups.  Right and left knee flexion were to 140 degrees, with objective evidence of painful motion beginning at 90 degrees.  Right and left knee extension were limited to 0 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the knees and lower legs following repetitive-use testing.  Functional loss was described as incoordination, and impaired ability to execute skilled movements smoothly of the left knee, pain on movement and swelling of both knees, and disturbance of locomotion of the left knee.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength and stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.

On June 2014 VA examination, bilateral knee flexion was to 140 degrees and extension was to 0 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the knee and lower leg following repetitive-use testing.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength and stability testing was normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted a congenital .5 centimeter (cm) leg length discrepancy.  There were no current symptoms of the Veteran's meniscectomies.   The Veteran had scars related to the knee disabilities, but none were painful and/or unstable or greater than 39 square cm.

A January 2015 VA emergency department note indicates that the Veteran presented with right knee pain, sharp, for 1 month, more with movement.  Physical examination revealed tenderness, but no deformities.  ROM was intact.  The examiner ordered Tramadol.

During February 2015 VA treatment, the Veteran presented with bilateral knee pain, right greater than left.  He reported wearing bilateral braces and walking with a cane.  He was always in pain and was unable to sleep at night.  He had pain when placing the right knee on his left knee at certain positions.  He also complained about intermittent locking of the right knee.  He used naproxen and Tramadol for pain relief and wanted something stronger.  On examination of the right knee, no effusion was noted.  There was tenderness to palpation on the medial joint line.  ROM (active) was 40 to 80, ROM (passive) was 30 to 90 with crepitus felt on movement.  There was pain with internal rotation.  There was no medial or lateral joint laxity.  McMurray's test was negative.  

C.  Analysis

The Board finds that the criteria for a higher rating under DC 5260 or 5261, for limited flexion and/or extension have also not been met at any time during the appeal.  See 38 C.F.R. § 4.71, DCs 5260 and 5261; see also VAOPGCPREC 9-2004.  A 20 percent rating requires knee flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 80 degrees and extension has been to no less than 0 degrees.  Right knee flexion has not been shown to have been less than 45 degrees and extension has been to no less than -5 degrees.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or more nearly approximate that required for higher rating of 20 percent for limitation of flexion or a separate 10 percent for limitation of extension, even with consideration of the DeLuca precepts.

However, the Board finds that a separate 10 percent rating is warranted for instability of the left knee joint from March 31, 2010 to July 12, 2013.  There were no complaints or findings of left knee instability until the March 31, 2010 QTC examination.  At that time, it was noted that there was no instability or subluxation, but the examination report also mentioned that testing revealed slight instability of the left knee.  Thereafter, the Veteran complained of knee instability during treatment in August 2011 and at the June 2013 Board hearing.  He also specifically complained of left knee instability during treatment in April 2012.  However, there were no complaints or findings of left knee instability on surgical evaluation on July 12, 2013 forward.  Subsequent examinations and outpatient treatment reports do not reveal complaints or findings of subluxation or instability.  Therefore, a separate evaluation for left knee instability from July 12, 2013 is not warranted.  

The Veteran has also reported episodes of pain, swelling and locking in the left knee joint.  Thus, the Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 and 5259.  As indicated, a 20 percent rating is warranted under DC 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under DC 5258.  Accordingly, this diagnostic code is not for application.  DC 5259 is also inapplicable because, although the Veteran underwent removal of semilunar cartilage of the bilateral knees, the medical evidence indicates that it is not symptomatic.  Although the Board acknowledges that the Veteran has reported pain, pain is contemplated by evaluation under DCs 5260 and 5261.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disabilities.  The knee disabilities are not productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore DCs 5256 and 5262 are not applicable.

The Board has considered the competent testimony and statements of the Veteran as to the extent of his current symptoms.  Layno, 6 Vet. App. at 470.  As noted above, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.

Finally, the Board finds that the Veteran's right and left knee disabilities do not warrant referral for extraschedular consideration. The Veteran reports his knee disabilities cause difficulties with walking, bending, squatting, crawling, standing, and climbing.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca, 8 Vet. App. at 206 in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for DJD of the lumbar spine is denied. 

A disability rating in excess of 10 percent for status-post meniscectomies left knee, with DJD is denied.

A separate 10 percent rating for left knee instability from March 31, 2010 through July 11, 2013, is allowed, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for status-post meniscectomies right knee, with DJD is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


